United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 19-1706
                       ___________________________

                                  Ronnie Jackson

                       lllllllllllllllllllllPlaintiff - Appellant

                                          v.

   Jeff Gutzmer, in his individual capacity; Natalie Liesman, in her individual
  capacity; Michelle Smith, in her individual capacity; Tammy Wherley, in her
             individual capacity; Tom Roy, in his official capacity

                     lllllllllllllllllllllDefendants - Appellees
                                      ____________

                   Appeal from United States District Court
                        for the District of Minnesota
                                ____________

                          Submitted: November 7, 2019
                           Filed: November 13, 2019
                                 [Unpublished]
                                 ____________

Before GRUENDER, WOLLMAN, and KOBES, Circuit Judges.
                       ____________

PER CURIAM.
       Minnesota prisoner Ronnie Jackson appeals the district court’s1 adverse grant
of summary judgment in his 42 U.S.C. § 1983 action. After careful review of the
record and the parties’ arguments on appeal, we conclude that summary judgment was
proper. See Tusing v. Des Moines Indep. Cmty. Sch. Dist., 639 F.3d 507, 514 (8th
Cir. 2011) (reviewing summary judgment decision de novo, viewing the record in the
light most favorable to the non-moving party; stating that summary judgment is
appropriate if no genuine issue of material fact exists such that the movant is entitled
to judgment as a matter of law). Accordingly, we affirm. See 8th Cir. R. 47B.
                         ______________________________




      1
       The Honorable John R. Tunheim, Chief Judge, United States District Court for
the District of Minnesota, adopting the report and recommendations of the Honorable
Becky R. Thorson, United States Magistrate Judge for the District of Minnesota.

                                          -2-